Citation Nr: 1626557	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

In June 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a personal hearing at the RO.  A copy of this transcript has been associated with the claims file.  

This appeal was previously presented to the Board in December 2104, at which time it was remanded for additional development.  It has now been returned to the Board.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A current low back disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of degenerative arthritis of the low back were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of a May 2009 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in May 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before an Acting Veterans Law Judge in June 2012.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a low back disability.  He asserts he initially injured his back as the result of a fall during service, and has experienced chronic low back pain since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a current low back disability did not manifest during service and was not caused by any in-service disease, injury, or event during service, and that symptoms of osteoarthritis of the low back were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

Considering first the service treatment records, the Veteran was without a disease or injury of the spine when he entered active duty service in July 1982.  In October 1983, the Veteran sought treatment of the low back following an injury sustained while lifting luggage.  The initial impression was rule out a muscle strain of the low back.  He again sought treatment in August 1985 for back pain while performing sit-ups.  A lower back muscle strain was diagnosed.  On examination for service separation in April 1986, the Veteran was without any abnormality of the low back or spine.  On a concurrent report of medical history, he denied any bone, joint, or other abnormality, but did report a history of recurrent back pain.  

Following service, the Veteran was not diagnosed with and did not seek treatment for a low back disability for several years, until January 1989, when he sustained an on-the-job injury to his back.  Based on this evidence, the Board finds that a low back disability did not manifest to a compensable (10 percent) degree within a year of service separation, as such a disability was not diagnosed until he sustained the post-service on-the-job injury.  While the Veteran did seek treatment for back pain during service, any low back injury incurred at that time was not chronic in nature, as no residuals were noted on physical examination at service separation in April 1986, and he did not seek treatment for a back disability for several years thereafter.  

On review of the Veteran's worker's compensation claim filed following the January 1989 accident, he had had a full recovery by July 1989, according to a private physician.  Beginning in July 1990, the Veteran sought private chiropractic care for the low back, reporting a history of low back pain for the past year and a half.  He also reported onset of his present disability in 1989.  Thereafter, the Veteran sustained a second on-the-job injury in April 1991, resulting in further low back pain.  In a May 1991 treatment summary from a private facility, the Institute for Low Back Care, the Veteran's back problems were noted to have begun following a January 1989 injury on the job.  A May 1991 CT scan indicated vertical narrowing and herniation at L4-5.  

On VA examination in August 2009, a VA examiner diagnosed the Veteran with chronic lumbosacral strain pattern associated with multilevel lumbar degenerative disc disease, status post two-level posterior lumbar interbody fusion using threaded fusion cages.  This spinal surgery took place in June 1992, post-service.  The examiner opined that he could not resolve the issue of whether the current low back disability was related to service without resort to mere speculation.  He explained that although the Veteran commented that he had had low back problems on separation from service, the medical officer did not comment on the Veteran's reports as would be normal protocol.  The examiner also stated that the Veteran's 1991 work injury made it even more difficult to ascertain if the Veteran's recurring back problems had anything to do with the 1991 incident.  

In December 2010, another VA examiner reviewed the Veteran's claims file and opined that the Veteran's current back condition was not due to or aggravated by his period of service, particularly his self-limited back condition in service.  Instead, the examiner found that the Veteran had a significant intervening and interceding event in the form of a work-related injury to the back, and that this was the cause of his current back condition.  He explained that the Veteran's in-service back injury had resolved and that the Veteran had gone on to work in a physically demanding job and sustain a subsequent work-related injury while carrying 50 pounds of material. He also noted that the Veteran had stated that between the 1989 injury and the 1991 injury, he had been normal.  The examiner further reported that there was no reference to any service-connected back injury in any of the work-up for the original post-service work-related back injury.  

Lay statements dated in November 2010 and January 2011 from the Veteran's wife and parents reveal that after the 1983 in-service back injury, the Veteran changed from being a physical young man who enjoyed swimming, golfing, and hiking, to not being able to take road trips because his back pain and leg numbness limited the amount of time he could be in a vehicle.  After discharge from service, the Veteran's posture was reported to have changed to that of a hunched posture, and he moved around more carefully than he did prior to enlistment.  He was also noted to have visited a chiropractor and to complain of back pain.  

In June 2012, the Veteran testified before the Board at a personal hearing.  He asserted that his in-service low back injuries had been more severe than his post-service work-related low back injuries.  Specifically, the Veteran testified that in October 1983 during his period of service, he was unloading a forklift when one of the heavy wooden boxes fell off the top of the stack and landed on his back, pinning him to the ground.  He reported that there had been bruising up and down his back and that even though it had been severe, he had not undergone x-rays or MRIs. Instead, he had been diagnosed with rule out muscle sprain and prescribed aspirin, heat packs, and some therapeutic exercise.  The Veteran testified that his second in-service back injury in August 1985 had occurred when he was doing sit-ups and holding a 15 pound weight behind his neck.  He did not undergo x-rays or MRIs again and was diagnosed with lower back strain.  Regarding the work-related back injuries, the Veteran indicated that in 1989, he was carrying some boards when he stepped in a hole and twisted his back.  He maintained that he had not fallen down, and that the boards had not fallen on him.  He further stated that in 1991, he was picking up a piece of rebar when his back went out.  He reported that the rebar probably only weighed 10 pounds.  The Veteran also asserted his belief that had it not been for his in-service back injuries, his intervening work-related injuries would not have been that bad.  

Most recently, the Veteran was afforded a VA orthopedic examination in May 2015.  The claims file was reviewed in conjunction with the examination.  Upon examination of the Veteran, the examiner diagnosed degenerative arthritis of the spine with residual radiculopathy.  Regarding the etiology of this disorder, the examiner opined that it was less likely than not such a disorder began during service or was otherwise due to a disease or injury incurred therein.  While the Veteran did seek treatment on two occasions in service for low back pain, the examiner concluded that these disorders were acute and transitory, given the lack of findings on the service separation examination.  Rather, the 1989 and 1991 post-service job-related back injuries were more likely the cause of his current diagnoses.  While the Veteran has asserted that the in-service injuries were more severe than is reflected in the record, the examiner noted that "more severe injury would not have allowed the veteran to return to [his] duties in such a short period of time."  The examiner further opined that the Veteran would not have been able to continue working post-service as a laborer if he had sustained a chronic back injury in service.  In the absence of evidence of post-service diagnosis of or treatment for a back disability prior to the job-related injuries, the examiner found it was less likely than not any current spinal disorders were related to service.  

Based on this evidence, the Board finds that a low back disability did not manifest to a compensable (10 percent) degree within a year of service separation, as such a current disability was not diagnosed until several years after service.  

The weight of the evidence of record is also against a finding of onset of a chronic low back disability during service or as otherwise related to any disease, injury, or incident therein, or to a compensable degree within a year thereafter.  No abnormalities of the low back were noted at service separation, nor for several years thereafter, until the he sustained on-the-job injuries to the low back.  This lack of reported symptoms or objective findings is evidence that the Veteran did not experience chronic symptomatology of the low back for many years following service, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While the Veteran has a current diagnosis of degenerative arthritis of the lumbosacral spine, according to VA treatment records, this chronic disorder was diagnosed many years after service separation, and the weight of the evidence shows no onset of chronic symptoms during service, continuous symptoms after service, or manifestation to a compensable degree within a year after service separation.  For these reasons, the Board finds the preponderance of the evidence to be against the conclusion the Veteran's current low back disability had its onset in service, or within a year of service separation, or is otherwise related to service by either continuous symptoms or medical opinion evidence.  The weight of the competent evidence of record is against such a nexus.  

In support of his claim, the Veteran has submitted his own lay statements, as well as those of his family, regarding his symptomatology immediately following service.  With regard to these assertion, the Board finds that this lay testimony on the etiology of a current diagnosis of the low back is not competent in the present case because these lay parties not competent to state that such a disability had its onset in service under the specific facts of this case that show no back injury at service separation, and no diagnosis or treatment for many years after service.  Orthopedic disorders of the spine are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the lay statements therein cannot be accepted as competent evidence.  While lay parties competent to report such symptomatology as low back pain, and they have done so, the diagnosis of arthritis of the lumbar spine requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

The Board also notes that these more recent statements are inconsistent with statements made by the Veteran at the time he was seeking treatment for the 1989 and 1991.  On those occasions, he did not report a prior history of low back pain or a spinal injury.  Such contradictions undermine the credibility of the lay statements made more recently in conjunction with the Veteran's claim for compensation, and are thus assigned less probative weight as compared to the remainder of the evidence, to include the competent medical opinions noted above.  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a low back disability, to include degenerative arthritis, including as a presumptive disease, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for a low back disability is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


